DETAILED ACTION


1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the communications dated 07/29/2021.
	Claims 1-20 are pending in this application.

Claim Objection

2.	The claim is objected to for the following reason:
	In claim 10, line 10, the limitation “the second gate” lacks an antecedent basic.  It is believed that this limitation should be changed to – the second gate stack --.
	
	In claim 15, line 4, the limitation “the inner gate spacer” lacks an antecedent basic.  It is believed that this limitation should be changed to – the second inner gate spacer --.

	Appropriate corrections are required.

Remarks

3.	Applicant's arguments have been fully considered, but are moot in view of a new ground of rejection.  See details below.

Claim Rejections - 35 USC § 102

4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


5.	Claims 1-9, and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith et al. (US 2019/0172755, hereinafter, Smith ‘2755)
	Regarding claim 1, Smith ‘2755 discloses a semiconductor device structure, comprising: 
	a first device (NMOS Si channel in fig. 3D, or PMOS SiGe fin in fig. 3E)  formed over a substrate, wherein the first device comprises a first fin structure (230 in fig. 3D, or vertical fin portion between and above shallow trench isolation region STI, fig. 3E), wherein the first fin structure has a first height;  
	a second device (PMOS SiGE channel in fig. 3D, or NMOS Si channel in fig. 3E) formed over or below the first device, wherein the second device comprises a plurality of second nanostructures 210 (fig. 3D) or 230 (fig. 3E) stacked in a vertical direction, and each of the second nanostructures 210 has a second height, and the first height is greater than the second height; and 


	Regarding claim 2, Smith ‘2755 discloses the semiconductor device structure as claimed in claim 1, wherein one of the first device and the second device is a P-type device and the other is an N- type device.  See figs. 3D, 3E.

	Regarding claim 3, Smith ‘2755 discloses the semiconductor device structure as claimed in claim 1, further comprising: a first gate stack 260 wrapped around the first fin structure; and 
	a second gate stack 260 wrapped around the second nanostructures.  See figs. 3D, 3E, and also figs. 4, 5.  
	Note that the instant claim language fails to specify that the first gate stack is different and separate from the second gate stack.

	Regarding claim 4, Smith ‘2755 discloses the semiconductor device structure as claimed in claim 3, further comprising: a second inner gate spacer 145 between the first gate stack and the second gate stack.  See figs. 3; see also 5.

	Regarding claim 5, Smith ‘2755 discloses the semiconductor device structure as claimed in claim 3, wherein the first gate stack 260 comprises a first portion and a second portion, the first portion is next to a sidewall of the second gate stack, and the second portion is directly below the second gate stack.  


	Regarding claim 6, Smith ‘2755 discloses the semiconductor device structure as claimed in claim 1, further comprising: an isolation structure (inter-insulating layer formed between laterally adjacent fin structures) formed over the substrate; and the first inner gate spacer extended above the substrate, wherein bottom surface of the first inner gate spacer is lower than a top surface of the isolation structure.  See fig. 5.

	Regarding claim 7, Smith ‘2755 discloses the semiconductor device structure as claimed in claim 1, further comprising: 
	a sidewall spacer 245 between two adjacent second nanostructures 230; 
	a second S/D structure formed on a sidewall of one of the second nanostructures; and 
	a second gate stack 260 wrapped around the second nanostructures, wherein the sidewall spacer is between the second gate stack and the second S/D structure.  
	See figs. 3, 5.

	Regarding claim 8, Smith ‘2755 discloses the semiconductor device structure as claimed in claim 7, further comprising: 
	a first S/D structure formed on a sidewall of the first fin structure; and 


	Regarding claim 9, Smith ‘2755 discloses the semiconductor device structure as claimed in claim 1, wherein one of the first device and the second device is a logic circuit device, and the other is a static random access memory (SRAM).  See figs. 3-5, and para. 0029.  

	Regarding claim 16, Smith ‘2755 discloses a semiconductor device structure, comprising: 
	a plurality of first nanostructures 130 (fig. 2D) formed over a substrate, wherein the first nanostructures are stacked in a vertical direction; 
	a first gate stack 160 wrapped around the first nanostructures 130; 
	a first inner gate spacer 145 (forming around SiGe nanostructures 110) formed over the first nanostructures 130; 
	a second fin structure 110 formed over the first inner gate spacer 145; and BIRCH, STEWART, KOLASCH & BIRCH, LLPGH/GH/ghApplication No.: 16/838,198Docket No.: 0941-4188PUS2 Reply dated July 29, 2021Page 12 of 21 Reply to Office Action of April 29, 2021 
	a second gate stack 160 wrapped around the second fin structure 110, wherein a first sidewall of the first inner gate spacer 145 (formed along one of vertical or shorter sides of the SiGe nanostructrues 110) is aligned with a first sidewall of the second fin structure 110, and a second sidewall of the first inner gate spacer 145 (formed along other of the vertical or shorter sides of the SiGe nanostructrues 110) is aligned with a second sidewall of the second fin structure 110.  

	
	Regarding claim 17, Smith ‘2755 discloses the semiconductor device structure as claimed in claim 16, wherein the second fin structure 110 is in direct contact with the first inner gate spacer 145.  See fig. 2D.

	Regarding claim 18, Smith ‘2755 discloses the semiconductor device structure as claimed in claim 16, wherein the first gate stack 160 comprises a first portion and a second portion, the first portion is next to a sidewall of the second gate stack 160, and the second portion is directly below the second gate stack.  
	Note:  in fig. 3E of Smith ‘2755, one of ordinary skill in the art can apparently select a first portion and a second portion in the gate stack 260 that meet the claimed feature.

	Regarding claim 19, Smith ‘2755 discloses the semiconductor device structure as claimed in claim 18, further comprising: a second inner gate spacer 145 (surrounding Si nanostructures 130) between the first portion of the first gate stack 160 and the second gate stack 160.  See fig. 2D.

	Regarding claim 20, Smith ‘2755 discloses the semiconductor device structure as claimed in claim 16, wherein the first gate stack has a first thickness, the second gate .

6.	Claims 10-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith et al. (US 2019/0172828, hereinafter, Smith ‘2828)
	Regarding claim 10, Smith ‘2828 discloses a semiconductor device structure, comprising: 
	a first device formed over a substrate 11, wherein the first device comprises a first fin structure 23 (see fig. 4); 
	a first gate stack 33 wrapped around the first fin structure 23; 
	a second device formed over the first device, wherein the second device comprises a plurality of second nanostructures 24 stacked in a vertical direction; 
	a second gate stack 34 wrapped around the second nanostructures 24; and 
	a first inner gate spacer (comprising dielectric material(s) vertically filled in trenches 1330, 1720(3) and between gate contacts 2220(4) and 2220(5), vertically in the middle of the front side of fig. 4)  formed between a sidewall of the first gate stack 33 and a sidewall of the second gate 34, wherein a top surface of the first gate stack 33 (i.e, top of gate contact 2220(3)), a top surface of the first inner gate spacer (i.e., top surface of dielectric layer formed between gate contacts 2220(4) and 2220(5)) and a top surface of the second gate stack 34 (i.e, top surface of gate contact 2220(2)) are at a same level.  

	Regarding claim 11, Smith ‘2828 discloses the semiconductor device structure as claimed in claim 10, further comprising: 

	an S/D structure formed on a sidewall of one of the second nanostructures 24, wherein the sidewall spacer 15/614 is between the second gate stack and the S/D structure.  See also paras. 0073, 0094. 

	Regarding claim 12, Smith ‘2828 discloses the semiconductor device structure as claimed in claim 10, further comprising: an etch stop layer between the first gate stack and the second gate stack.  See paras. 0076, 0082.

	Regarding claim 13, Smith ‘2828 discloses the semiconductor device structure as claimed in claim 10, wherein one of the first device and the second device is a logic circuit device, and the other is a static random access memory (SRAM).  See fig. 4, and para. 0024.

	Regarding claim 14, Smith ‘2828 discloses the semiconductor device structure as claimed in claim 10, wherein one of the first device and the second device is a P-type device and the other is an N-type device.  See paras. 0047, 0059.

	Regarding claim 15, Smith ‘2828 discloses the method for forming the semiconductor device structure as claimed in claim 10, further comprising: 
	a second inner gate spacer 1410 below the second gate stack 24, wherein the second inner gate spacer 1410 comprises a top surface in direct contact with the .  

Conclusion


7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dao H. Nguyen whose telephone number is (571)272-1791.  The examiner can normally be reached on Monday-Friday, 9:00 AM – 6:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke, can be reached on (571)272-1657.  The fax numbers for all communication(s) is 571-273-8300.

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-1633.


/Dao H Nguyen/
Primary Examiner, Art Unit 2818
September 30, 2021